Citation Nr: 1145374	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  09-21 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a right knee injury, status-post medial meniscectomy and patelloplasty, with post-traumatic degenerative arthritis.

2.  Entitlement to service connection for surgical scar of the right knee.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision that, in pertinent part, denied service connection for residuals of a right knee injury, status-post medial meniscectomy and patelloplasty, with post-traumatic degenerative arthritis; and for surgical scar of the right knee.  The Veteran timely appealed.

In June 2011, the Veteran testified during a hearing before the undersigned at the RO.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, residuals of a right knee injury, status-post medial meniscectomy and patelloplasty, with post-traumatic degenerative arthritis, had its onset in service.  

2.  The evidence supports a link between current surgical scar of the right knee and the sports injury the Veteran sustained in service.


CONCLUSIONS OF LAW

1.  Residuals of a right knee injury, status-post medial meniscectomy and patelloplasty, with post-traumatic degenerative arthritis, were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  Surgical scar of the right knee was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The Veterans Claims Assistance Act of 2000 (VCAA) is not applicable where further assistance would not aid the Veteran in substantiating his claims.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claims.  

II.  Analysis 

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

With respect to the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2011).  

The Veteran contends that he injured his right knee during active duty while playing softball in June 1969 in Germany.  He indicated that he was up to bat, and swung at the ball and dislocated his knee.  He was treated at Fort York, a Canadian Fort, and was put on crutches for a period of time.  He later underwent surgery on his right knee in 1973 at a VA facility.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

Service treatment records do not reflect any findings or complaints of knee injury or right knee disability.  Clinical evaluation at the time of the Veteran's separation examination in February 1969 revealed normal lower extremities.  No knee disability was recorded.

In March 2008, the Veteran reported that his separation examination was conducted six months prior to his service discharge; and that his sports injury occurred about one week prior to his service discharge.  In June 2011, the Veteran testified that he was told by a physician at the Canadian Fort to see a doctor before his release when getting back to the United States.  The Veteran testified that he wanted to go home, and that there was nothing going to keep him from going home; he testified that he purposely let papers out of the window during transport.

In March 2010, the Veteran's roommate during active service in Germany stated that he remembered the day in early August 1969, when the Veteran hurt his right knee while playing softball; and he saw a doctor at the Canadian Fort York.  The Veteran was on crutches for a few days.  The roommate also indicated that he had taken the Veteran to the airport, about one week later, because the Veteran was leaving Germany to go home.  The roommate stated that the Veteran had a hard time getting in the car, because he still could not bend his knee too well.  The Board finds the Veteran's lay testimony, as corroborated by his roommate's statements, to be credible for purposes of establishing an incident in service.  

There is no evidence of arthritis manifested to a compensable degree within the first post-service year, to warrant service connection for arthritis of the right knee on the basis of presumptions referable to chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The post-service records include VA treatment records, reflecting that the Veteran underwent surgery in June 1973 for a torn right medial meniscus and recurring dislocating patella.  The Veteran had given a history of hurting the knee playing baseball in 1969 in active service, and having recurrent problems since that time. Records show that a medial meniscectomy and three-in-one patelloplasty were performed, and physical therapy followed.

Here, a continuity of symptomatology of right knee pain, both during service and after service, has been demonstrated.  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).
                                             
During an October 2006 VA examination, the Veteran reported that his right knee had been treated by a Canadian doctor in a military clinic because of a sports injury in active service.  The Veteran reported that he was on light duty status during the last three months of active service because of his right knee injury.  He reported continuing symptoms of right knee pain post-service, and denied any post-service injury.  The Veteran reported undergoing VA surgery on his right knee in 1973, for symptoms that had started in active service and had been treated in active service.  The surgery was mostly for improving the patella function, and was helpful.

Examination of the right knee in October 2006 revealed that the range of motion of the right knee was to 120 degrees on flexion, and to 0 degrees on extension.  The surgical scar was anterolateral, and measured 1/4 inch by 8 inches.  There was a moderate numbness and a mild tenderness.  Patellar alignment was very good.  X-rays showed degenerative arthritis of the right knee, and evidence of older surgery at the right proximal tibia.  The examiner commented that the surgery in 1973 was done for symptoms that had started in active service; and that the right knee had progressed to arthritis over the years.  Continued pain and loss of motion at the right knee were diagnosed as post-traumatic degenerative arthritis, plus some bothersome surgical scarring.  The examiner opined that there was evidence that the right knee difficulty started in active service, and was treated with a Canadian military medical clinic.  The examiner also reasoned that the VA surgery soon after active service should also have a history confirming an onset in active service.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board finds the October 2006 examiner's opinion to be persuasive in finding that the current residuals of a right knee injury, status-post medial meniscectomy and patelloplasty, with post-traumatic degenerative arthritis, had its onset in active service.  The Veteran has claimed continuity of symptomatology with regard to his right knee complaints since service, and the findings of medial meniscus tear soon after release from active service are consistent with the complaints and findings of right knee pain during service and after service.  These symptoms have been attributed to the sports injury.  Resolving all doubt in the Veteran's favor, the Board finds that residuals of a right knee injury, status-post medial meniscectomy and patelloplasty, with post-traumatic degenerative arthritis, had its onset in service.  See 38 C.F.R. § 3.102 (2011).  

With regard to the surgical scar of the right knee, the October 2006 examiner noted the Veteran's right knee surgery in 1973 was done for symptoms that had started in active service; and diagnosed and measured a scar on the Veteran's right knee.  While the surgical scar might not appear particularly symptomatic, this applies to its evaluation, and not to whether it is related to active service.  Given the nature of the disability, the Veteran's lay statements, and post-service treatment records reflecting a medial meniscectomy and three-in-one patelloplasty were performed in 1973, the Board finds that the Veteran's current surgical scar of the right knee is the result of disease or injury incurred in service.  See Hodges v. West, 13 Vet. App. 287, as amended (2000).

Accordingly, service connection is warranted for surgical scar of the right knee.  In reaching this decision, the Board has extended the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107.


ORDER

Service connection for residuals of a right knee injury, status-post medial meniscectomy and patelloplasty, with post-traumatic degenerative arthritis, is granted.

Service connection for surgical scar of the right knee is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


